Citation Nr: 1131849	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to May 1994 and from February 1995 to March 1995.  The record reflects that the claims folder has been rebuilt.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On his substantive appeal received in January 2009, the Veteran requested a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled in June 2011, however he did not appear.  According to a statement dated on the day of the scheduled hearing, the Veteran called and indicated that he would not be appearing for the hearing and asked that his case be forwarded to the Board.

In March 2011, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  In any event, the evidence does not appear to be relevant to the instant appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability which he attributes to an in-service injury.  According to a private hospital discharge summary report dated in 1995, the Veteran indicated that during service he "carried everything I owned in two duffle bags weighing 100 pounds" and that he had pulled his back.  Moreover, in his August 2008 notice of disagreement, the Veteran stated "I believe the injury to my back occurred when I was carrying two loaded duffel bags.  I have pulled cartilage and a ruptured disc from this incident.  I have had back problems ever since I ruptured my disc in the military."  

Although the Veteran's service treatment records are negative of any back complaints and/or treatment, he has provided a competent account of in-service injury and associated symptoms, as well as reports of continuing back symptoms since service discharge.  Additionally, post-service medical evidence reflects diagnoses of disc disease of the lumbar spine.  As such, the Board finds that a VA examination and opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran an additional opportunity to submit any additional evidence in support of his claim.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  After associating any outstanding evidence to the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current back disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.

The examiner is requested to diagnose all back disabilities presently shown, and then opine as to whether it is at least as likely as not that the Veteran has a back disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the Veteran's reports of an in-service back injury and continuing back symptoms since service.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided in a legible report.

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

